AO 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)     Page 1 of 2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                     __________
                                                   Southern       District
                                                            District       of __________
                                                                     of Indiana

                    United States of America
                               v.                                           )
                                                                            )
                       ANTELMO JUAREZ                                       )    Case No: 1:12CR00133-006
                                                                            )    USM No: 10951-028
Date of Original Judgment:                            11/18/2014            )
Date of Previous Amended Judgment:                                          )    Pro Se
(Use Date of Last Amended Judgment if Any)                                       Defendant’s Attorney


                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           ✔ DENIED. u GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
           u
the last judgment issued) of                   months is reduced to                                      .
                             (See Page 2 for additional parts. Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment dated                         11/20/2014        shall remain in effect.
IT IS SO ORDERED.

Order Date:                  5/28/2019
                                                                           _______________________________

Effective Date:                                                                 SARAH EVANS BARKER, JUDGE
                     (if different from order date)                             United States District Court
                                                                                Southern District of Indiana
